DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “Techniques for determining a patient’s orientation using an accelerometer that is part of a medical device carried by or implanted in a patient” in lines 1-2 should be “Techniques for determining a patient’s orientation use an accelerometer that is part of a medical device carried by or implanted in a patient”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 31, and 36 are objected to because of the following informalities:
in claim 1, line 9: “activity state” should be “an activity state”; 
in claim 1, line 16: “template is closest” should be “template that is closest”;
in claim 1, line 20: “template is closest” should be “template that is closest”;
in claim 31, line 20: “template is closest” should be “template that is closest”;
in claim 31, line 22: “template is closest” should be “template that is closest”;
in claim 36, line 19: “template is closest” should be “template that is closest”; and
in claim 36, line 21: “template is closest” should be “template that is closest”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, and 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “verifying, by the processing circuitry, the activity state of the patient based on the orientation of the patient; adjusting the delivered electrical stimulation therapy to the heart of the patient based on the verified activity state” in lines 22-25, but the Examiner cannot find support for this verification step or the use of the verification result so as to adjust the delivery of electrical stimulation therapy.  Indeed, the term “verify” and its variants are only used twice in the specification and not in the same context as its use in claim 1. The paragraphs cited by the Applicant to support the claim amendments (paragraphs 0093, 0097, 0111, 0134, and 0161) do not teach these features either.
Claims 3 and 5-8 are rejected by virtue of their dependence from claim 1.
Claim 31 recites “verify the activity state of the patient based on the orientation of the patient; adjust the delivered electrical stimulation therapy to the heart of the patient based on the verified activity state” in lines 24-26, but the Examiner cannot find support for this verification process or the use of the verification result so as to adjust the delivery of electrical stimulation therapy.  Indeed, the term “verify” and its variants are only used twice in the specification and 
Claims 32-35 are rejected by virtue of their dependence from claim 31.
Claim 36 recites “verify the activity state of the patient based on the orientation of the patient; adjust the delivered electrical stimulation therapy to the heart of the patient based on the verified activity state” in lines 23-25, but the Examiner cannot find support for this verification process or the use of the verification result so as to adjust the delivery of electrical stimulation therapy.  Indeed, the term “verify” and its variants are only used twice in the specification and not in the same context as its use in claim 36. The paragraphs cited by the Applicant to support the claim amendments (paragraphs 0093, 0097, 0111, 0134, and 0161) do not teach these features either.
Claims 37-40 are rejected by virtue of their dependence from claim 36.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, and 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “selecting, by the processing circuitry, the orientation of the patient” in line 18, but it is not clear if this recitation is the same as, related to, or different from “a plurality of different orientations of the patient” of claim 1, lines 4-5.  The recitation in line 18 is singular and seems to refer to an actual or current orientation of the patient while the recitation in lines 4-5 is plural and seems to refer to potential or possible orientations of the patient.  However, both recitation use the same terminology which suggests they may mean the same thing.  These contradictions render claim 1 indefinite since it is not clear if the “orientation of the patient” is meant to convey potential orientations or actual orientations. Clarification is required.
Claims 3 and 5-8 are rejected by virtue of their dependence from claim 1.
Claim 6 recites “the orientation of the patient’s body part” in line 1, but it is not clear what relationship this recitation has with “the orientation of the patient” of claim 1, line 18 and/or “a plurality of different orientations of the patient” of claim 1, lines 4-5.  The inconsistent use of terminology as well as the inconsistent meanings of the same terms (see the above rejection of claim 1) creates confusion as to what the recitation of claim 6 is meant to convey relative to the recitations of claim 1.  Clarification is required.
Claim 6 recites “the earth’s gravity vector” in line 6, but it is not clear if this recitation is the same as, related to, or different from “a gravitational vector of the gravitational field” of claim 1, line 11.  If they are the same, consistent terminology should be used. If they are different or related, their relationship should be made clear.

Claim 7 recites “a plurality of reference orientation templates” in lines 5-6, but it is not clear if this recitation is the same as, related to, or different from “a plurality of reference orientation templates” of claim 1, line 3.  If they are the same, “a plurality of reference orientation templates” of claim 7, lines 5-6 should be “the plurality of reference orientation templates”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 8 is rejected by virtue of its dependence from claim 7.
Claim 8 recites “a single orientation vector of the sensor relative to a gravitational vector” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “an orientation vector of the sensor relative to a gravitational vector of the gravitational field” of claim 1, lines 10-11.  If they are the same, consistent terminology should be used.  For example, the recitation “a single orientation vector of the sensor relative to a gravitational vector” of claim 8 can be “the orientation vector of the sensor, the orientation vector of the sensor being a single orientation vector of the sensor relative to the gravitational vector”.  If they are different or related, their relationship should be made clear. 
Claim 31 recites “an implantable medical device configured to deliver electrical stimulation therapy to a heart of a patient, wherein the medical device is configured to be implanted in a fixed orientation relative to the patient, the device comprising…” in lines 1-4, which renders the claim indefinite since none of the elements recited after it (i.e., the sensor and 
Claim 31 recites “select the orientation of the patient” in line 21, but it is not clear if this recitation is the same as, related to, or different from “a plurality of different orientations of the patient” of claim 31, lines 12-13.  The recitation in line 21 is singular and seems to refer to an actual or current orientation of the patient while the recitation in lines 12-13 is plural and seems to refer to potential or possible orientations of the patient.  However, both recitation use the same terminology which suggests they may mean the same thing.  These contradictions render claim 31 indefinite since it is not clear if the “orientation of the patient” is meant to convey potential orientations or actual orientations. Clarification is required.
Claims 32-35 are rejected by virtue of their dependence from claim 31.
Claim 33 recites “the orientation of the patient’s body part” in line 1, but it is not clear what relationship this recitation has with “the orientation of the patient” of claim 31, line 21 and/or “a plurality of different orientations of the patient” of claim 31, lines 12-13.  The inconsistent use of terminology as well as the inconsistent meanings of the same terms (see the above rejection of claim 31) creates confusion as to what the recitation of claim 33 is meant to convey relative to the recitations of claim 31.  Clarification is required.
Claim 33 recites “the earth’s gravity vector” in line 6, but it is not clear if this recitation is the same as, related to, or different from “a gravitational vector of the gravitational field” of claim 31, line 15.  If they are the same, consistent terminology should be used. If they are different or related, their relationship should be made clear.

Claim 34 recites “a plurality of reference orientation templates” in line 5, but it is not clear if this recitation is the same as, related to, or different from “a plurality of reference orientation templates” of claim 31, line 11.  If they are the same, “a plurality of reference orientation templates” of claim 34, line 5 should be “the plurality of reference orientation templates”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 34 recites “transmitting, by the processing circuitry and to an external computing device, the orientation vector of the sensor, based on the outputs of the sensor, wherein the patient’s body part is in one or more predetermined reference orientation or orientations; receiving, by the processing circuitry, a plurality of reference orientation templates from the external computing device; and storing, by the processing circuitry, the plurality of reference orientation templates at a memory location operatively coupled to the processing circuitry” in lines 2-8, which are action steps in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 35 is rejected by virtue of its dependence from claim 34.
a single orientation vector of the sensor relative to a gravitational vector” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “an orientation vector of the sensor relative to a gravitational vector of the gravitational field” of claim 31, lines 14-15.  If they are the same, consistent terminology should be used.  For example, the recitation “a single orientation vector of the sensor relative to a gravitational vector” of claim 35 can be “the orientation vector of the sensor, the orientation vector of the sensor being a single orientation vector of the sensor relative to the gravitational vector”.  If they are different or related, their relationship should be made clear. 
Claim 35 recites “wherein the processing circuitry receives the plurality of reference orientation templates based on transmitting a single orientation vector of the sensor relative to a gravitational vector to the external computing device” in lines 1-3, which is an action step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 36 recites “[a]n implantable medical device configured to deliver electrical stimulation therapy to a heart of a patient, wherein the medical device is configured to be implanted in a fixed orientation relative to the patient, the device comprising…” in lines 1-3, which renders the claim indefinite since none of the elements recited after it (i.e., the sensor and processing circuitry) is not designed, configured, or capable of delivering electrical stimulation therapy to a heart of a patient.  It is not clear how the implantable medical device can be capable 
Claim 36 recites “select the orientation of the patient” in line 20, but it is not clear if this recitation is the same as, related to, or different from “a plurality of different orientations of the patient” of claim 36, lines 11-12.   The recitation in line 20 is singular and seems to refer to an actual or current orientation of the patient while the recitation in lines 11-12 is plural and seems to refer to potential or possible orientations of the patient.  However, both recitation use the same terminology which suggests they may mean the same thing.  These contradictions render claim 36 indefinite since it is not clear if the “orientation of the patient” is meant to convey potential orientations or actual orientations. Clarification is required.
Claims 37-40 are rejected by virtue of their dependence from claim 36.
Claim 38 recites “the orientation of the patient’s body part” in line 1, but it is not clear what relationship this recitation has with “the orientation of the patient” of claim 36, line 20 and/or “a plurality of different orientations of the patient” of claim 36, lines 11-12.  The inconsistent use of terminology as well as the inconsistent meanings of the same terms (see the above rejection of claim 36) creates confusion as to what the recitation of claim 38 is meant to convey relative to the recitations of claim 36.  Clarification is required.
Claim 38 recites “the earth’s gravity vector” in line 6, but it is not clear if this recitation is the same as, related to, or different from “a gravitational vector of the gravitational field” of claim 36, line 14.  If they are the same, consistent terminology should be used. If they are different or related, their relationship should be made clear.
Claim 39 recites “wherein the patient’s body part is in one or more predetermined reference orientation or orientations” in lines 3-4, but it is not clear what relationship this 
Claim 39 recites “a plurality of reference orientation templates” in lines 5-6, but it is not clear if this recitation is the same as, related to, or different from “a plurality of reference orientation templates” of claim 36, lines 10.  If they are the same, “a plurality of reference orientation templates” of claim 39, lines 5-6 should be “the plurality of reference orientation templates”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 39 recites “transmitting, by the processing circuitry and to an external computing device, the orientation vector of the sensor, based on the outputs of the sensor, wherein the patient’s body part is in one or more predetermined reference orientation or orientations; receiving, by the processing circuitry, a plurality of reference orientation templates from the external computing device; and storing, by the processing circuitry, the plurality of reference orientation templates at a memory location operatively coupled to the processing circuitry” in lines 2-8, which are action steps in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 40 is rejected by virtue of its dependence from claim 39.
Claim 40 recites “a single orientation vector of the sensor relative to a gravitational vector” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “an orientation vector of the sensor relative to a gravitational vector of the gravitational field” of 
Claim 40 recites “wherein the processing circuitry receives the plurality of reference orientation templates based on transmitting a single orientation vector of the sensor relative to a gravitational vector to the external computing device” in lines 1-3, which is an action step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 31, 33-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0113051 (Sheldon), in view of U.S. Patent Application Publication No. 2010/0010380 (Panken)(previously cited).

With respect to claim 1, the combination teaches or suggests a method comprising: 
storing, by processing circuitry of an implantable medical device configured to deliver electrical stimulation therapy to a heart of a patient (the pacemaker of Sheldon; FIG. 3 of Sheldon), a plurality of reference orientation templates, each of the plurality of reference orientation templates associated with a respective one of a plurality of different orientations of the patient (storing one or more defined posture vectors for one or more defined postures of Panken; paragraphs 0011, 0014-0020, 0030, 0106-0108, 0111-0113, 0122-0129, 0132-0134, 0138, 0143, 0145, 0149, 0151, 0152, 0158-0168, 0172-0173, 
receiving, by processing circuitry, outputs of a sensor, wherein the sensor is responsive to: a gravitational field; and activity state of the patient (receiving the three-axis accelerometer output from Sheldon/Panken; paragraphs 0009-0010, 0058, 0081, 0084, 0088, 0094, and 0105; FIGS. 6 and 12-15 of Panken); 
determining, by the processing circuitry and based on the outputs of the sensor, an orientation vector of the sensor relative to a gravitational vector of the gravitational field (determining the detected posture vector; paragraphs 0013-0019, 0029-0030, 0111-0113, 0118-0120, 0126-0128, 0134, 0136, 0138-0143, 0145-0152, 0155, 0158-0162, 0164, 0167-0170, 0175, 0179-0181, 0185-0193, 0196, 0203, 0215-0218, and 0224-0244; FIGS. 6 and 12-15 of Panken); 
for each of the plurality of different orientations of the patient, calculating, by the processing circuitry, a respective angular distance metric between the orientation vector and each of the reference orientation templates (calculating the inner products - paragraphs 0015-0016, 0157, 0191-0193, 0218, 0224, 0234, 0238-0239, and 0241, FIG. 15, and claims 28 of Panken; calculating the largest cosine – paragraphs 0156, 0158, 0186-0189, and 0193 of Panken; calculating the smallest sine – paragraph 0193 of Panken); 
determining, by the processing circuitry, which respective calculated angular distance metric indicates the associated reference orientation template is closest to the orientation vector (using the inner products - paragraphs 0015-0016, 0157, 0191-0193, 0218, 0224, 0234, 0238-0239, and 0241, FIG. 15, and claims 28 of Panken; using the 
selecting, by the processing circuitry, the orientation of the patient based on the respective calculated angular distance metric that indicates the associated reference orientation template is closest to the orientation vector (using the inner products - paragraphs 0015-0016, 0157, 0191-0193, 0218, 0224, 0234, 0238-0239, and 0241, FIG. 15, and claims 28 of Panken; using the largest cosine – paragraphs 0156, 0158, 0186-0189, and 0193 of Panken; using smallest sine – paragraph 0193 of Panken);
verifying, by the processing circuitry, the activity state of the patient based on the orientation of the patient (the verification of Sheldon; abstract and paragraphs 0005-0008, 0047, 0066-0067, 0075-0076, 0086, 0092-0094, 0096, and 0098 of Sheldon; FIGS. 5-7 of Sheldon);
adjusting the delivered electrical stimulation therapy to the heart of the patient based on the verified activity state (the adjustment of Sheldon; abstract and paragraphs 0005-0008, 0047, 0066-0067, 0075-0076, 0086, 0092-0094, 0096, and 0098 of Sheldon; FIGS. 5-7 of Sheldon). 
With respect to claim 3, the combination teaches or suggests that the sensor is a three-axis accelerometer (the three-axis accelerometer of Sheldon/Panken; paragraphs 0009-0010, 0058, 0081, 0084, 0088, 0094, and 0105; FIGS. 6 and 12-15 of Panken) and the orientation vector comprises a respective value for each axis of the accelerometer (paragraphs 0009-0010, 0058, 0081, 0084, 0088, 0094, and 0105; FIGS. 6 and 12-15 of Panken). 
With respect to claim 7, the combination teaches or suggests transmitting, by the processing circuitry and to an external computing device, the orientation vector of the sensor, 
With respect to claim 8, the combination teaches or suggests the use of the programming device 20 to define postures and posture states during calibration.  These templates are received by the processing circuitry after the calibration process is over.  The calibration process is over after the transmission of the last orientation vector (a single orientation vector) during calibration is received by the programming device 20 and entered.  Thus, the templates are received by the processing circuitry based on the final calibration vector being transmitted to and processed by the programmer (paragraphs 0026-0031 of Sheldon; paragraphs 0074, 0080, and 0105-0113 of Panken).  Thus, the combination teaches or suggests that the processing circuitry receives the plurality of reference orientation templates based on transmitting a single orientation vector of the sensor relative to a gravitational vector to the external computing device.
With respect to claim 31, the combination teaches or suggests a system comprising: an implantable medical device (the pacemaker of Sheldon; FIG. 3 of Sheldon) configured to deliver 
a sensor, wherein the sensor is responsive to: a gravitational field; and an activity state of the patient (the three-axis accelerometer output from Sheldon/Panken; paragraphs 0009-0010, 0058, 0081, 0084, 0088, 0094, and 0105; FIGS. 6 and 12-15 of Panken); 
processing circuitry operatively coupled to the sensor, wherein the processing circuitry is configured to: 
receive outputs of the sensor (receiving the three-axis accelerometer output from Sheldon/Panken; paragraphs 0009-0010, 0058, 0081, 0084, 0088, 0094, and 0105; FIGS. 6 and 12-15 of Panken); 
store a plurality of reference orientation templates, each of the plurality of reference orientation templates associated with a respective one of a plurality of different orientations of the patient (storing one or more defined posture vectors for one or more defined postures of Panken; paragraphs 0011, 0014-0020, 0030, 0106-0108, 0111-0113, 0122-0129, 0132-0134, 0138, 0143, 0145, 0149, 0151, 0152, 0158-0168, 0172-0173, 0179, 0184-0193, 0196, 0203-0205, 0209, and 0224-0244; FIGS. 6 and 12-15 of Panken); 
determine, based on the outputs of the sensor, an orientation vector of the sensor relative to a gravitational vector of the gravitational field (determining the detected posture vector; paragraphs 0013-0019, 0029-0030, 0111-0113, 0118-0120, 0126-0128, 0134, 0136, 0138-0143, 0145-0152, 0155, 0158-0162, 0164, 0167-0170, 0175, 0179-0181, 0185-0193, 0196, 0203, 0215-0218, and 0224-0244; FIGS. 6 and 12-15 of Panken); 

determine which respective calculated angular distance metric indicates the associated reference orientation template is closest to the orientation vector (using the inner products - paragraphs 0015-0016, 0157, 0191-0193, 0218, 0224, 0234, 0238-0239, and 0241, FIG. 15, and claims 28 of Panken; using the largest cosine – paragraphs 0156, 0158, 0186-0189, and 0193 of Panken; using smallest sine – paragraph 0193 of Panken);
select the orientation of the patient based on the respective calculated angular distance metric that indicates the associated reference orientation template is closest to the orientation vector (using the inner products - paragraphs 0015-0016, 0157, 0191-0193, 0218, 0224, 0234, 0238-0239, and 0241, FIG. 15, and claims 28 of Panken; using the largest cosine – paragraphs 0156, 0158, 0186-0189, and 0193 of Panken; using smallest sine – paragraph 0193 of Panken);
verify the activity state of the patient based on the orientation of the patient (the verification of Sheldon; abstract and paragraphs 0005-0008, 0047, 0066-0067, 0075-0076, 0086, 0092-0094, 0096, and 0098 of Sheldon; FIGS. 5-7 of Sheldon);

With respect to claim 34, the combination teaches or suggests transmitting, by the processing circuitry and to an external computing device, the orientation vector of the sensor, based on the outputs of the sensor, wherein the patient’s body part is in one or more predetermined reference orientation or orientations (transmitting orientation vectors of Panken including during calibration; paragraphs 0026-0031 of Sheldon; paragraphs 0087, 0090-0093, and 0105-0113 of Panken); receiving, by the processing circuitry, a plurality of reference orientation templates from the external computing device (using the programming device 20 to define postures and posture states during calibration and sending it back to module; paragraphs 0026-0031 of Sheldon; paragraphs 0074, 0080, and 0105-0113 of Panken); and storing, by the processing circuitry, the plurality of reference orientation templates at a memory location operatively coupled to the processing circuitry (using the memory of the combination (memory 210 of Sheldon/memory 36 of Panken); paragraphs 0087, 0090-0093, and 0105-0113  of Panken). 
With respect to claim 35, the combination teaches or suggests the use of the programming device 20 to define postures and posture states during calibration.  These templates are received by the processing circuitry after the calibration process is over.  The calibration process is over after the transmission of the last orientation vector (a single orientation vector) during calibration is received by the programming device 20 and entered.  Thus, the templates are received by the processing circuitry based on the final calibration vector being transmitted to 
With respect to claim 36, the combination teaches or suggests an implantable medical device (the pacemaker of Sheldon; FIG. 3 of Sheldon) configured to deliver electrical stimulation therapy to a heart of a patient, wherein the medical device is configured to be implanted in a fixed orientation relative to the patient, the device comprising: 
a sensor, wherein the sensor is responsive to: a gravitational field; and an activity state of the patient (the three-axis accelerometer output from Sheldon/Panken; paragraphs 0009-0010, 0058, 0081, 0084, 0088, 0094, and 0105; FIGS. 6 and 12-15 of Panken); 
processing circuitry operatively coupled to the sensor, wherein the processing circuitry is configured to: 
receive outputs of the sensor (receiving the three-axis accelerometer output from Sheldon/Panken; paragraphs 0009-0010, 0058, 0081, 0084, 0088, 0094, and 0105; FIGS. 6 and 12-15 of Panken); 
store a plurality of reference orientation templates, each of the plurality of reference orientation templates associated with a respective one of a plurality of different orientations of the patient (storing one or more defined posture vectors for one or more defined postures of Panken; paragraphs 0011, 0014-0020, 0030, 0106-0108, 0111-0113, 0122-0129, 0132-0134, 0138, 0143, 0145, 0149, 0151, 
determine, based on the outputs of the sensor, an orientation vector of the sensor relative to a gravitational vector of the gravitational field (determining the detected posture vector; paragraphs 0013-0019, 0029-0030, 0111-0113, 0118-0120, 0126-0128, 0134, 0136, 0138-0143, 0145-0152, 0155, 0158-0162, 0164, 0167-0170, 0175, 0179-0181, 0185-0193, 0196, 0203, 0215-0218, and 0224-0244; FIGS. 6 and 12-15 of Panken); 
for each of the plurality of different orientations of the patient, calculate, a respective angular distance metric between the orientation vector and each of the reference orientation templates (calculating the inner products - paragraphs 0015-0016, 0157, 0191-0193, 0218, 0224, 0234, 0238-0239, and 0241, FIG. 15, and claims 28 of Panken; calculating the largest cosine – paragraphs 0156, 0158, 0186-0189, and 0193 of Panken; calculating the smallest sine – paragraph 0193 of Panken); 
determine which respective calculated angular distance metric indicates the associated reference orientation template is closest to the orientation vector (using the inner products - paragraphs 0015-0016, 0157, 0191-0193, 0218, 0224, 0234, 0238-0239, and 0241, FIG. 15, and claims 28 of Panken; using the largest cosine – paragraphs 0156, 0158, 0186-0189, and 0193 of Panken; using smallest sine – paragraph 0193 of Panken);
select the orientation of the patient based on the respective calculated angular distance metric that indicates the associated reference orientation template 
verify the activity state of the patient based on the orientation of the patient (the verification of Sheldon; abstract and paragraphs 0005-0008, 0047, 0066-0067, 0075-0076, 0086, 0092-0094, 0096, and 0098 of Sheldon; FIGS. 5-7 of Sheldon);
adjust the delivered electrical stimulation therapy to the heart of the patient based on the verified activity state (the adjustment of Sheldon; abstract and paragraphs 0005-0008, 0047, 0066-0067, 0075-0076, 0086, 0092-0094, 0096, and 0098 of Sheldon; FIGS. 5-7 of Sheldon). 
With respect to claim 39, the combination teaches or suggests transmitting, by the processing circuitry and to an external computing device, the orientation vector of the sensor, based on the outputs of the sensor, wherein the patient’s body part is in one or more predetermined reference orientation or orientations (transmitting orientation vectors of Panken including during calibration; paragraphs 0026-0031 of Sheldon; paragraphs 0087, 0090-0093, and 0105-0113 of Panken); receiving, by the processing circuitry, a plurality of reference orientation templates from the external computing device (using the programming device 20 to define postures and posture states during calibration and sending it back to module; paragraphs 0026-0031 of Sheldon; paragraphs 0074, 0080, and 0105-0113 of Panken); and storing, by the processing circuitry, the plurality of reference orientation templates at a memory location operatively coupled to the processing circuitry (using the memory of the combination (memory 
With respect to claim 40, the combination teaches or suggests the use of the programming device 20 to define postures and posture states during calibration.  These templates are received by the processing circuitry after the calibration process is over.  The calibration process is over after the transmission of the last orientation vector (a single orientation vector) during calibration is received by the programming device 20 and entered.  Thus, the templates are received by the processing circuitry based on the final calibration vector being transmitted to and processed by the programmer (paragraphs 0026-0031 of Sheldon; paragraphs 0074, 0080, and 0105-0113 of Panken).  Thus, the combination teaches or suggests that the processing circuitry receives the plurality of reference orientation templates based on transmitting a single orientation vector of the sensor relative to a gravitational vector to the external computing device.
With respect to claims 6, 33, and 38, Panken teaches that the orientation of the patient’s body part is an orientation of the patient’s chest (the orientation is the patient’s posture; see also paragraphs 0018-0019, 0028, 0086 and FIG. 4 of Panken disclose kinds of posture which includes the orientation of the patient’s chest).  Sheldon discloses that any number of postures may be analyzed (paragraphs 0021, 0068-0069, 0075, and 0082-0088 of Sheldon) and such postures include standing, sitting, prone, supine, left-side lying and/or right-side lying (paragraphs 0067 and 0078 of Sheldon).  Also, Panken teaches that any number of defined posture vectors may be used (paragraphs 0013, 0086, 0107, 0120, 0123, 0150, 0158, 0211 of Panken); that any degree of cone (which is the tolerance between defined posture vectors) may be used between 1 and 70 degrees (paragraph 0124 of Panken); and that some postures include 
Such teachings indicate the number of postures (including leaning forward, backward, to the right, to the left while upright or sitting along with lying down with face up posture, lying down with face down, lying down with the patient on his right side, lying down with the patient on his left side, and inverted) and the angular distance between them depend upon the desired accuracy, operational range, and computational output of the system. As such, the number of postures and the angular distances between them are results-effective variables that would have been optimized through routine experimentation based on the desired accuracy, operational range, and computational output of the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the number of postures and the angular distance between them so as to obtain the desired accuracy, operational range, and computational output of the system.
With respect to claim 6, the combination teaches or suggests that the orientation of the patient’s body part is an orientation of the patient’s chest (the orientation is the patient’s posture; see also paragraphs 0018-0019, 0028, 0086 and FIG. 4 of Panken disclose kinds of posture which includes the orientation of the patient’s chest) and wherein: the plurality of reference 
With respect to claim 33, the combination teaches or suggests that the orientation of the patient’s body part is an orientation of the patient’s chest (the orientation is the patient’s posture; see also paragraphs 0018-0019, 0028, 0086 and FIG. 4 of Panken disclose kinds of posture which includes the orientation of the patient’s chest) and wherein: the plurality of reference orientation templates defines a set of sleeping angles, the plurality of reference orientation templates comprises a set of reference orientation templates indicating the orientation of the patient’s chest including: -30, -20, -10, 0, 10, 20, 30, 40, 50 and 60 degrees, relative to the earth’s gravity vector (the above 103 optimization which uses the positions having any degree of cone (which is the tolerance between defined posture vectors) between 1 and 70 degrees, which suggests an increment between positions of 1 to 70 degrees).
With respect to claim 38, the combination teaches or suggests that the orientation of the patient’s body part is an orientation of the patient’s chest (the orientation is the patient’s posture; see also paragraphs 0018-0019, 0028, 0086 and FIG. 4 of Panken disclose kinds of posture which includes the orientation of the patient’s chest) wherein: the plurality of reference orientation templates defines a set of sleeping angles, the plurality of reference orientation templates comprises a set of reference orientation templates indicating the orientation of the patient’s chest including: -30, -20, -10, 0, 10, 20, 30, 40, 50 and 60 degrees, relative to the .


Claims 5, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon, in view of Panken, and further in view of U.S. Patent Application Publication No. 2012/0323501 (Sarrafzadeh).
Panken teaches that the orientation of the patient’s body part is an orientation of the patient’s chest (the orientation is the patient’s posture; see also paragraphs 0018-0019, 0028, 0086 and FIG. 4 of Panken disclose kinds of posture which includes the orientation of the patient’s chest).  Sheldon discloses that any number of postures may be analyzed (paragraphs 0021, 0068-0069, 0075, and 0082-0088 of Sheldon) and such postures include standing, sitting, prone, supine, left-side lying and/or right-side lying (paragraphs 0067 and 0078 of Sheldon).  Panken teaches that any number of defined posture vectors may be used (paragraphs 0013, 0086, 0107, 0120, 0123, 0150, 0158, 0211 of Panken) and that some postures include (1) upright, (2) lying down with face up, (3) lying down with face down, (4) lying down with the patient on their right side, (5) lying down with the patient on their left side, (6) inverted, (7) undefined, (8) running, (9) sitting, (10) bending over, (11) leaning forward, (12) leaning backward, (13) leaning right, (14) leaning left, and (15) leaning back in a chair (paragraphs 0013, 0018, 0086, 0107, 0116, 0120, 0123, 0150, 0158, 0211, 0216, 0244 of Panken); and that some postures include that multiple postures when the patient is travelling in a counter-clockwise or clockwise direction around the patient’s superior-inferior (S-I) axis and a clockwise direction around the patient’s S-I axis (paragraph 0211 of Panken).  Sarrafzadeh discloses the some additional postures of interest 1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the postures disclosed by Sarrafzadeh in the method of Panken since Panken and Sheldon teach or suggest that any number of defined posture vectors may be determined and Sarrafzadeh teaches such postures.  
With respect to claim 5, the combination teaches or suggests that a total number of reference orientation templates in the plurality of reference orientation templates is ten, wherein the ten reference orientation templates comprise orientations of the patient’s chest as: upright, sitting forward, sitting back, sitting left side, sitting right side, lying left side, lying right side, lying face down, lying face up, and upside down (the above 103 analysis which uses the positions such as  upright, lying down with face up, lying down with face down, lying down with the patient on their right side, lying down with the patient on their left side, inverted, undefined, running, sitting, bending over, leaning forward, leaning backward, leaning right, leaning left, left leaning sitting, right leaning sitting, forward sitting, and backward sitting).
With respect to claim 32, the combination teaches or suggests that a total number of the reference orientation templates in the plurality of reference orientation templates is ten, wherein the ten reference orientation templates comprise orientations of the patient’s chest as: upright, sitting forward, sitting back, sitting left side, sitting right side, lying left side, lying right side, lying face down, lying face up, and upside down (the above 103 analysis which uses the positions such as  upright, lying down with face up, lying down with face down, lying down with the patient on their right side, lying down with the patient on their left side, inverted, undefined, 
With respect to claim 37, the combination teaches or suggests that a total number of the reference orientation templates in the plurality of reference orientation templates is ten, wherein the ten reference orientation templates comprise orientations of the patient’s chest as: upright, sitting forward, sitting back, sitting left side, sitting right side, lying left side, lying right side, lying face down, lying face up, and upside down (the above 103 analysis which uses the positions such as  upright, lying down with face up, lying down with face down, lying down with the patient on their right side, lying down with the patient on their left side, inverted, undefined, running, sitting, bending over, leaning forward, leaning backward, leaning right, leaning left, left leaning sitting, right leaning sitting, forward sitting, and backward sitting).

Response to Arguments
The Applicant’s arguments filed 8/4/2021 have been fully considered.
Specification
The Applicant asserts:

    PNG
    media_image1.png
    203
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    62
    788
    media_image2.png
    Greyscale

This argument is not persuasive.  The expression “Techniques for determining a patient’s orientation using an accelerometer that is part of a medical device carried by or implanted in a patient” in lines 1-2 of the Abstract is not a complete sentence.  It is missing a verb or predicate.  
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 8/4/2021.
With respect to “template is closest” of claim 1, line 16, the Applicant did not address this objection by argument or amendment.  The Examiner cannot find a reason to withdraw it such that this claim objection is maintained.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, that were necessitated by the claim amendments filed on 8/4/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 8/4/2021.
Prior art rejection
The Applicant’s arguments with respect to the prior art rejections are moot since there are new grounds of claim rejections that were necessitated by the claim amendments filed on 8/4/2021.
As to the Applicant’s assertion that there appears to be no reason to modify the primary reference to arrive at the claimed subject matter, the Examiner respectfully disagrees. Sheldon teaches a pacemaker IMD that verifies the activity state of the patient based on the orientation of the patient (abstract and paragraphs 0005-0008, 0047, 0066-0067, 0075-0076, 0086, 0092-0094, 
With respect to the Applicant’s assertion that the prior art does not teach or suggest the features of claim 8, the Examiner respectfully disagrees.  The combination teaches or suggest the use of the programming device 20 to define postures and posture states during calibration.  These templates are received by the processing circuitry after the calibration process is over.  The calibration process is over after the transmission of the last orientation vector (a single orientation vector) during calibration is received by the programming device 20 and entered.  Thus, the templates are received by the processing circuitry based on the final calibration vector being transmitted and processed by the programmer (paragraphs 0026-0031 of Sheldon; paragraphs 0074, 0080, and 0105-0113 of Panken).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Matthew Kremer/
Primary Examiner, Art Unit 3791





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraphs 0014, 0037, and 0070 of U.S. Patent Application Publication No. 2016/0089059 (Hu)(previously cited) and paragraph 0075 of U.S. Patent Application Publication No. 2018/0177436 (Chang) (previously cited) also discloses that postures of interest include left leaning sitting, right leaning sitting, forward sitting, and backward sitting.